Per Curiam.
We are of opinion that under the charter of the city of Sacramento and the se\reral subsequent acts of the legislature for the levy of the respectie taxes therein named, *299the trustees of the city had authority to make the tax levy in controversy. The several acts subsequent to the original charter gave authority for the levy and collection of taxes in addition to those specified in such original charter, and' constituted an •enlargement of the taxing power conferred by the charter.
Judgment reversed, and cause remanded with instructions to overrule the demurrer.
McKee, J., dissented.
Rehearing denied.